   

FORM TOBE USED BY_-A PRISONER IN FILING & CHV RiGH PSs COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

(1) Solan Venizelos 405Sb-053

(Name of Plaintiff) (Inmate Number)
F.c-F ESTE, 9.0. oy 644

egrrel, S.C. 2441%

 

 

 

 

 

 

 

(Address)
(2)

(Name of Plaintiff) (Inmate Number)

(Case Number)

(Address)

(Each named party must be numbered,

and all names must be printed or typed)

vs. : CIVIL COMPLAINT
(1) D.\A.0. RBirrenbvenver .
Q2)$-T.8.. Tech Tomlinson FILED |
. SCRANTON

@£.0, BORD JUL 17

(Names of Defendants) 0013

(Each named party must be numbered, : PoP
and all names must be printed or typed) : J DEPUTY CLERK

TO BE FILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS
28 U.S.C. § 1331 - FEDERAL OFFICIALS

I. PREVIOUS LAWSUITS

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

2241 - ow BAB CV-o00;4- GM-Rwr - 201%
Howtabke.zuohe Cian (YY) Rot

 

 

 
| U. EXHAUSTION “OF ADMINISTRATIVE REMEDIES” 07/18/19 Page 2 of 60

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? Y Yes No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? Yes No

C. If your answer to “B” is Yes:

1. What steps did you take? RP-18 AiN& \\

 

2. What was the result? the SACIORAT feporlS Were all
Eo Ct PYe yoo

D. If your answer to “B” is No, explain why not:

 

 

Ul. DEFENDANTS
(1) Name of first defendant: ).\4.0. Birresbeniooc

Employed as D.WK.9. ott cer at Sano ley C. (. v
Mailing address: Po .Go¥ 154, Marneisviye PA 1745y
(2) Name of second defendant: $-2-S yen TOMI tasan |
Employedas_G-f.S at Scho y\KiN EO.
Mailing address: _, 6. $94. 154 Manette PA 17454
(3) Name of third defendant: ¢-°. GoRO
Employed as_C.O. at_ F.CZ. Sclynusvew\
Mailing address:_p.0. GO4 754 msnersvie Da 17454
(List any additional defendants, their employment, and addresses on extra sheets if necessary)
IV. STATEMENT OF CLAIM

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

1. €.0. Beg wrore Folse rrcoen Ropers, DHo Birrenbennec Lien on rhe U3
nyo Repotr, Fucluginy ber nor \imi rep Tor, A 4 thee pelay wes base on AVSA yer Fora prutehesT

shows qteerwicoe . Rittesbenoe, also chanses phe zamare +t £N the DHo peat bee artatctmann
S.L.s, Tec romhuss Sarp he resreo The Alleged Orv9s, yer Again Thar is a Lie, see artachenent>

AS a\ a onl & fh faut t tyes ‘ . eaye> - - p NO b
There w $ ’ C T T Sf arn vr @ y

 
Case 3:19-cv-01219-CCC Document1 Filed 07/18/19 Page 3 of 60

 

2. “the SeCane Incdtnt S_E-S rech Tom kesan WoTe ow Folse fepotr leaving
out vl erculprory fvipawse Aro facrs. 0.11.0 . Cirrepbdesoer of rer Yiewing
phe escvlerey eypence fel ir aut of the htpcmy pio Nor consider my

— i A

WITNess, Lees pboovy which box The phones wece Fano (A AND many

orber THANSS Age's Thete was A ee 3 mis Eesri satan _ FLeASL See CHES YG ok

3. Please See prrarchmests As al] my claims are

Fecrs_Thet ore all proven . The Fo cA arrarcherts all

clearly show how <rpte manipulate fyurs pat our cist xen.

 

Vv. RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

1. T_wovlo brite srall po be Foety ano

rele tescon ih \e Cor Theis: actions,

 

 

2. L wovly Lrke DAM Ane 5 Sinde L_coulo NOT seve
Set ee Emo i pO Wave, ANY cComTact wierh mn
el veel PacenTS,  Frrenos, ano Eamsly _ foc bnerex

Ss YoacS gs Tu These Folse charnys rar were

eventually CPPYASLO (obree Seedoing 40,002.09 pellets of Lawyers)
3.

 

‘

Please seo. prratthep ethibirs pie  meorwn-

 

 
JOHN VENIZELOS #80556-053
F.C.1. Estill P.O. Box 699
Estill, S.C. 29918

VS.

C.0. BORD, S.1.S. TECH. TOMLINSON,
D.H.O. BITTENBENDER, UNKNOWN LT'S,
UNKNOWN CAPTAIN, “UNKNOWN WARDEN.

Case 3:19-cv-01219-CCC Document1 Filed 07/18/19 Page 4 of 60

)
)
?
)
)
)
)

1ST INCIDENT

ft Py

On June 8th Co.0. Bord wrote me a 113 (Ex 16-1) Incident Report. He left
out the fact that the label were the suboxon was found was another inmate.
He also initially states the envelope was mixed among "numerous blank
envelopes''. Then switched the facts when he re-wrote the report stating now
the envelope was in my locker mixed with personal mail and legal work. He
did this even though he did not find the envelope. It was officer Zigarski
who found it. The re-written report is Ex 16-2.

The F.B.I. declined to prosecute on 6-10-17, see Ex 16-Z. Yet D.H.O
Bittenbender claimed in his DHO report (Ex. 16-4) that the 61 day delay was
due to AUSA refferal. The first of many blatent lies.

On 6-17-16 I saw D.H.O. Bittenbender. I was shown the envelope and pointed
out to Reg. # on the envelope was not mine. The D.H.O. postponed the hearing.

On. 7~19-16 I had another D-.H.O. hearing. This time Bittenbender told me that

the inmate # on the envelope was fake as he stated in his D.H.O. report.

Ex 16-4 page 3. He then postponed the hearing again. At a later date I was

able to get a copy of the picture of: the envelope Ex. 16-5 which shows the

# to be 31869-160 (an inmate who was in FCI Schuylkill and my cellie). Yet

in his report Bittenbender states the number was 31889-160. I find it impossible
to believe after a S.1I.S. investigation, ¥.B. c. hearing, 3 D.H.O. hearings, that
nobody could determine the # clearly visible on the label were drugs were

found belonged to another inmate.

S.1.S TECH Tomlinson stated he tested the alleged suboxon on June 10th, 2016
Ex 16-6. This is not possible since the evidence was put in the lock box

safe on June 8th, see Ex 16-7 and never checked out by anyone after that date.

y

 
 

Case 3:19-cv-01219-CCC Document1 Filed 07/18/19 Page 5 of 60

6. The LT only did a 5 min investigation, a clear rubber stamp job. See Ex 16-6 %
were investigation starts at 1:25pm and ends at 1:30pm. {4-8

7. Both the warden and captain reviewed. those proceedings and alarmingly found
nothing wrong. See Ex 16-824 | e+ Ib~4

8. On 8-1-16 I went for my 3rd D.H.O. hearing and lost 201 good days, 2 years
visit, 1 year phone after D.H.O. Bittenbender found me guilty.

9. On approx 8-28-17 the incident report was expunged after I won my BP-11 and
was given a rehearing.

10. I exhausted all remedies and the Incident Report was expunged. ey uy

2ND INCIDENT

1. §&.I.S TECH Tomlinson hid evidence and left out all exculpatory evidence in
his NOTICE OF CHARGES. He also ignored Herlihy's - plead that he was responsible.
See Ex 1 thru 15.

2. The LT only did a 3min investigation and never interviewed my witness. See
Ex 1 thru 15.

3. D.H.O. Bittenbender lied in the hearing’ and DHO report saying the contraband
was found in a box with my fathers name. See Ex 1 thru 15.

4, D.H.O. Bittenbender with held evidence even though I requested to view it
at my hearing. See Ex 1 thru 15.

>. D.H.O. Bittenbender did not consider my witness's statement.or testimony.
Ex 1 thru 15.

6. 0.H.O Bittenbender ignored my statement. Ex 1 thru i5.
The exhibits attached will show all of the above statements to be facts.

All remedies for 108A/197 were exhausted via 2241 filed in the N.D.W.V.
civil case #3:18-CV-00119-GMG-RWI. This case was decided in my favor and both
SHOTS expunged.

T am seeking damages for being placed in S.H.U. for 7 months, for being
shipped to med instead of low, and most importantly the fact I could not visit
with, speak to or communicate at all with my elderly parents and other family.

I though everyday to my self that God forbid I may never get to see or hear their

5

 
 

Case 3:19-cv-01219-CCC Document1 Filed 07/18/19 Page 6 of 60

voice again. This'went on for 3 years. I suffered heart burn, headaches, shingles,
and obviously stress everyday.

I also hope the staff involved are fired or at least repremanded. Nobody
in prison should be cut off from there support and-family. It serves as the

opposite of rehabilitation. We prisioners need to re-enter society in a productive
way.

Pro se,

JOHN VENIZELOS

 
 

 

 

 

 
 

emacuiaeet Filetiseeteles pagel ot 2 Pagelb ving)

BP-S308.052 "ADMINISTRATIVE DETENTION ORDER corFRM
. W's 74 DEPARTMENT OF JUSTICE eux ad FEDERAL BUREAU OF PRISONS

FCI Schuylkill
Institution

 

, Date/Time: June 08, 2016, @°11:25am

TO: Special Housing Unit Officer
FROM: R. Raup, bievtenant , (Name/Title)
SUBJECT: Placement of _ Venizelos, John Reg. No.80556-053 in Administrative Detention

(a) Ia pending a hearing for a violation of Bureau regulations;
(6) Is pending investigation of a violation of Bureau regulations;
{c) Is pending investigation or trial for a criminal act;

{d) Is to be admitted to Administrative Detention

{1) Since the inmate has requested admission for protection;
I hereby request placement in Administrative Detention for my own protection.

Inmate Signature/Register No:
Staff Witness Printed Name Signature:

(2) Since a serious threat exists to individual's safety as perceived by staff,
although person has not requested admission;' referral of the necessary
information will be forwarded to the UDC/DHO for appropriate hearing.

{e) Is pending transfer or is in holdover status during transfer.
xX {£} Is pending classification; or §.1.8. investigation.
(g} Is terminating confinement in Disciplinary Segregation and has been ordered into
Administrative Detention by the Warden’s designee.

 

It is this officer's decision based on all the circumstances that the above named inmate's
continued presence in the general population poses a serious threat to life, property, self, staff,
other inmates, or to the security or orderly running of the institution because. You are being
placed in Administrative Detention pending an SIS Investigation. Therefore, the above named inmate
-is to be placed in Administrative Detention until furthers notice. Tha inmate received a copy of
this Order on (date/time) June 08, 2016 @ 12:45am. FA)

Scaff Witness Signature/Printed Name R. Schreffler/ Date 06-08-2016

c-

*In the case of DHO action, reference toe that order is sufficient. In other cases, the officer will
make an independent review and decision, which is documented here.

Record Copy - Inmate Concerned (not necessary if placement is a result of holdover status); Copy -
Captain; Copy - Unit Manager; Copy - Operation Supervisor - Administrative Detention Unit; Copy -

Central File

{This form may be replicated via WP) Replaces BP-308(52} of JAN 86

 
 

. a te ome

(tae be
ep

 

 
 

 
    

US. Department of Justice
Federal Bureau of Prisons

 

FCI Schuylkill, Minersville, PA

June 15, 2016

  
 

MEMORANDUM FOR: . Perdue, WARDEN

FROM: Raup, SIS Lieutenant

SUBJECT: Visiting Restriction

On June 7, 2016, inmate Venizelos, John, Roger, Reg. No. 80556-053, was placed in the Special
Housing Unit for an S.LS. investigation. It is believed Venizelos along with other inmates were
attempting to introduce cell phones into FCI Schuylkill through the mail. Based on this
information, the S.I.S. Office recommends Venizelos’ visiting privileges be suspended until the
completion of the investigation. This suspension does not preclude the inmate from receiving
attomey visits.

Approved Denied
R.A. Perdue, Warden R.A. Perdue, Warden

ce: Unit 3 Team
FCI Visiting Room
FCI Front Lobby
Control Center
Special Housing Unit
Inmate Venizelos, John, Reg. No. 80556-053

 
 

 

 
 

 

 

Part I ~- Incident Report

i. Institution: FCI Schuylkill

 

 

 

 

 

2/ Inmate's Name , 3. Register Number [4. Date of Incident 5 lime
Venizelos, John 80556-053 dune 7, 2016 16:00 a.m,
6. Place of Incident 7. Assignment 8. Unit ,
FCI Schuylkill . Adm Det 3B/CB (SEU) oo.

9. Incident 10, Prohibited Act Code(s}
Introduction of hazardous tool/cellphone (Attempt) 108(A)

Use of the phone for an illegal purpose 197

 

 

il. Description Of Incident (Date: 2/28/16 Time; 9:00 a.m. Staff become aware of incident)
On September 28, 2016, SIS Case SCH-16-0095, was completed. It wag concluded on June 7, 2016,
inmates Herlihy, Michael, Reg. No. 20813-171, and Venizelos, John, Reg. No. 80556-053,
conspired and attempted to carry cut a sophisticated acheme to introduce cellphones and other
contraband in to PCI Schuylkill. They arranged to have contraband placed into a package that
was being “returned to sender” that was originally mail out by Herlihy. Specifically,
Venizelos was responsible for obtaining the cellphones and other contraband and having it
delivered to Herlihy’a contact on the street. The cellphones and cther contraband would then
be placed into a package that was then marked *return to sender.” The Package would then
be delivared to the U5 post office in hopes Herlihy would receive the package and remove the
contraband and distribute the contraband to various inmates to include Venizelos.

  
  

12. Typed Name/Signatur Reporting Employee 13.Date And Time
. 3-28-16 @ 10:30 a.m.

i4. Incident-Reporp Delivered To Above Trihate By 15. Date Incident | 16.time Incident
(Type Nam ef afer SS Report Delivered Report Delivered
== “@S-Me LO Pe

Part II - Committee Action

 

 

 

 

 

rT. ‘Comments of Inmate to Committee Regartling Above Incident

: J 4 |
Sac ack tee

 

 

 

 

18. A. It Is The Finding Of The Committee That You: ~~.
B The Committee is referring the

Committed The Following Prohibited Act. Charge(s)to the DHO for further
Did Not Commit A Prohibited Act. Hearing.
Committed Prohibited Act Code {s} : Cc, The Committee advised the inmate of

Its finding and of the right to file
AN appeal within 20 calendar days.

15. Comments Decision is Based on Specific Evide ¥ as [Follows: oy
— Crta Sonar) — Are. Warrant tn Ort ayailabk
ea te :

20. Committee action and/or recommendation if referred fo DHO (Contingent upon DHO finding inmate
committed prohibited act) .

Leta Oa ras AT Opprprnc—stathn

 

 

 

 

 

 

 

21. Date And Time Of Action lo Y ly Lb pr {The UDC Chairman's signature certifies who
sat on the a that the completed report accurately reflects the upc proceedings)

C -ball

Chairman { Typed/ Name/signature)

 

 

 

Member (Typed Name)

 

 

INSTRUCTIONS: ih Hens outta Neary zuie are fer stage wen caty. Sepia zien with the muuber 1 and wait mp, Kntriee act completed will be void by eta.
DISTRIBUTE: ORIGINAL~ceotra) rile record, COPY-1-D0, COPY-2-Tnnate After UDC Action; CoPY-3-Zonate within 24 hours of Part I Preparation.

PDF Prescribed by P5270 Replaces BP-5286.052 of May 94

 
       

EC meee Ae 6 ea Oo rele ae

U.D.C. sratemepr

 

 

 

Per Policy 3270.04 section || as SvppoSen 16 Coyrazy ~All. Kwai faces “
\ni Guy i CVi hence hawdlen” Nawhere yn Sectmn |). Does xr mae

frecence. To any €vineice aS to how S$.3-S. TOMLIN Stn) Drew this...
onc) MSlen I Cemmiteo (O54. In This re APO ZF Ask To Reyrew. |
THe @vrdewce So CAN _Propecly pre pare my nefenge. |

 

 

 

 

 

 

 

— 0. Tomi zyson srares he became * Awate of the alfeven twerbent oh
G-24-lh. This Ps rw Correct S.5-S. fecapie Aware of this allegen INC! Dent.
sh Sune 20\6. Every thine in Ser tron. | 1 was Also Submnariteo jo

he EF. Tory yuneé poy (See .B.2 packer) . THe F.B.I deckhen To
OS erute GN 4-}3-}6. E£_ Osh Net fecerve My _ENCEDeve repucr Uyrel 4-29-/4

Iw This Why STAFE vielaten policy PS. 5270.09 Aw D violates py eighes,
i” would L rhe To col) Michael Hec: thy 2015 -j 7] GS witness.

te Cas Tesrafy_Te The Fact rps sor help tn plan, 420) 90 arlenor
_¥uTlo Puce ANS thew s tare SehenJ kill FC. t.Z alse Br wor Sepply hzem

uth Any o€ rhe “cwrabane,_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 
 

Zwoeto also Izke To cate Eee

   

ied eee eee fii To

DI HO. STAT EME YPA ae for 2 CD ex Y

STATEMENT OF JOHN VENIZELOS

This statement is offered with regard to the allegation that 1 attempted to introduce contraband into the
institution.

On June 7, 2016, two other inmates were placed in SHU in connection with the contraband allegation.
On June 8, | was placed in the SHU with respect to the allegation. On June 16, I was informed that the matter
had been referred for prosecution. On September 13, 1 was informed that prosecution was declined. However,
not until 4-2 8- 2016 did I receive an incident report. In this way, staff violated policy. P.S. 5270.09
(“ordinarily receive the incident report within 24 hours of staff becoming aware of your involvement in the
incident”); id (investigation begins “[a}fter you receive an incident report”). Given the lack of any legitimate
institutional need for the delay, this effort to gin up a charge also clearly violates my rights.

As | understand It, the basis for the charge is staffs discovery of a box inside a larger box received at the
institution on or about June 7. Specifically, reportedly affixed to the smaller box is a shipping label that (a) lists
tay father as the sender and a party in Philadelphia unknown to me as the recipient and (b) shows that shipment
occurred in February 2016. Inside that smaller box (inside the larger box) staff ff reportedly found thres cellular
pbones and an MP3 player.

Among the things about which the BOP has no known direct evidence are: (a) what was contained in the
staaller box when it was shipped in February; (b) who the addressee on the amaller box label is; (c) who
received the box in February; (d} where the box was stored between February and June; (¢) who possessed/had
access to the box between February and June; (f) when the phones and/or MP3 player were purchased, as well
as where and by whom; (g) to the extent there is data on the MP3 played (for example, music), who placed it
there; (h) who placed the phones and/or MP3 player into the box, or when that individual(s) did so; (f) who
placed the smaller box inside the larger box, or when that individual(s) did so; ({) who received the larger box
when it was sent from the institution; or (k) who returned the larger box to the institution.

In the absence of any direct evidence connecting me to the either the smaller box being used for the
ites in the larger box or to the items the institution discovered in the smaller box, the instant allegation
represents pure supposition. Experience suggests that staff will attempt to justify the charge by claiming it is
supported by “the greater weight of the evidence,” namely the adverse inferences staff seeks to draw. However,
as the foregoing demonstrates, such a claim is without merit. Indeed, it is belied by the fact that numerous,
germane questions exist more than three months after the institution received the larger box and initiated an
investigation (that presumably included MDC Philadelphia SIS staff given their proximity to the
addresses/addressees on the box Labels).

In addition to the above, it is particularly roubling that I have received an incident report while one of
the other two people placed in SHU in connection with the matter did not. Specifically, that individual
reportediy made the piece of art contained in the larger box and facilitated its being shipped to Philadelphia,
only to be ‘returned to sender.’ It is unwarrantable that someone who played a role in creating the principal
vehicle by which the contraband items were shipped into the institution is not charged but I am.

{ request the opportunity to review the evidence, including the boxcs and contraband items, and ask that
al} evidence be preserved in tt event i a eS

    
 

Svppy nim wirk Ary <eurra band, Noa p50 ne help, enake glans, ayoareberl him 2H avy Way with

 

fee an ceines sot" BOP POA 20147-06168 29 of 49

 
 

 

  

Sohn Vente o 1GO30556-0 053 QR U-
D.H.0. Statement paye DoF 2

 

Lrisz mpossitle for Ay yyare ta ace any —Enats: evingnce thar
EL commirea avy af whe. following actmns because x Szmpby MO Nor

 

 

ee erm ow ee - _—— —_—

 

 

|_T kp nar irceuse  Arreest, ar anv Paes Eac_Arythine, r0- be...
shingep xara Sebvyl kill Fie.

£2 ps0 Ant oh7ofh GR DxRecr Abyors Fo abrarr_pyy cell phowes or _.
Ther Conrca baye ; .

 

ee ees wee ee

 

— ae, -~

 

 

 

t RE pro war Ask Of oieenr anys 270 Seup- any thing. Ta

. * contrast * a ~_- meee

LF 2 wes Nor palin the SU on_ Juve Prh because GE there
=alS¢—Aliegar zens wel have $ cen Trans eps 2 Te w~ LOW -Secur city prison.
iny oAy._AsS - n fer rranshec on’ "“Svele | ir 2016 py my.

 

 

 

 

 

 

 

 

 

 

PNET RTRCT
zese_ manager MPM | Therefore srweulp be spempessille Foc oe re.
rive Seen the receertn? Of any comrra Sane. __ nee
oT EET

 

 

 

 

 

_fvrether mare . =_hap_ND kniulenge of ay :
Mans. ceccasnly sso —uazhehy aati, make plats auch Lim —— _
CN Asay way ro Altre nice —Anyrhin §_. zmuTs_ Schvy leit Ft. _

_Questrans Foc wirvess[oo “jo
1. Orb Tshn Vewis Mewtineles Know ef ony ples fe__Turranwce cavTeabewn?
2. OLD ahr Vent2elos  Svbply you with avy of rHe courabavn?
§ Dx0 John Venszelos hele, make plas ,oc ano © the arremet ty

twrregvce contra Sano 7 ae . _

Jel Venizelos any fewer Abawd?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Me a Erteno moven rnre * rhe Avoress on
The Box ce az Fes nd Erteng
rps wes

 

a ree

Lis = =% ny UwoeeStaworny Thar ne) iJ™ contAcr’ “ 00 Nor KOs. hove. .

AN _Thar ACOresT Unsil eno Of mace Hy 2916 aS r rePlectea_ oy his visita
LLir chash@S. pon cor ogtz-961e8 28 ur 4e

 

 

 

 

 
 

 

 

 

 

 
 

 

’ Discipline Baan Gents O° BPOK Sbh SCRAP Avi6 11

U.S. Department Of Justice | Qx § Federal Bureau Of Prisons

 
  

      

 

INSTITUTION FCI SCHUYLKILL INCIDENT REPORT NUMBER [2900888

 

 

 

 

 

 

INMATE NAME VENIZELOS, John . REG NO |80556-053 UNIT |3B
DATE OF INCIDENT 06/07/16 DATE OF INCIDENT REPORT |09/28/2016
OFFENSE CODE(S) 108 (A) /197

 

SUMMARY OF CHARGE({S) |INTRODUCTION OF HAZARDOUS TOOLS. (Attempt)/ USE OF PHONE FOR
ILLEGAL PURPOSE

 

 

I. NOTICE OF CHARGE(S)
A. Advanced written notice of charge(s) (copy of Incident Report) was given to inmate on

 

 

 

(date) 09/28/16 (time) 1:20PM (by) J. FOURA

B. The DHO Hearing was held on (date}110CT16 (time) 1110 hrs

C. The inmate was advised of his rights before the DHO by (staff member) :

C. BRILL on (date) 10/04/216 and a copy

of the advisement of rights form is attached.

Ii. STAPF REPRESENTATIVE.

A. Inmate waived right to staff representative | Yes Ix[ No |

B. inmate requested staff representative and _ appeared

C. Requested staff representative declined or could not appear but inmate was
advised of option to postpone hearing to obtain another staff representative with
the result that: ; .

D. Staff Representative appointed: | jappeared
E. Staff Representative Statement:

III. PRESENTATION OF EVIDENCE

A. Admits | [Denies _ | [Neither |x]

B. Summary of inmate statement: ,

At the onset of this hearing, this inmate was advised of his Rights before the
DHO, indicated he understood them and chose to provide the following statement:
VENIZELOS stated, “I didn’t ask for the phones and I don’t know how my dad was
involved; I only know HERILY from working out.” VENIZELOS declined to make any
further verbal statement. VENIZELOS provided a written statement. In summary he

denies any responsibility in the introduction of contraband nor any knowledge of
any contraband being introduced.

 

 

 

 

 

 

 

 

 

 

No procedural issues were cited and no decumentary evidence was provided for
consideration. The DHO noted a delay in the discipline process. This was due to
the report being referred to the FBI/AUSA for criminal prosecution. The agency .
referred the report back for disciplinary processing: The DHO did not believe
this delay infringed upon the inmate's ability to defend himself against the
charged behavior, nor was it addressed it as an issue.

 

 

 

C. Witness (es):

1. The inmate requested witness(es) . lyes [x | No |

2. The following persons were called as witnesses at this hearing and appeared.
(Include each witnesses’ name, title, reg: number and statement as appropriate.)
Inmate VENIZELOS requested Inmate HERLIHY #20813-171 as a witness to present
testimony on his behalf. HERLIHY states: r was responsible for the contraband to
be sent in; it was through my friend Rob Taylor. I never heard of Desmond
Stewart. HERLIHY provided a written statement. In summary the hand written
statement states VENIZELOS has no knowledge of the introduction of contraband.

 

 

 

 

Page 1 of 4

 

 
 

  
   

+o

VENIZELOS’' father’s name (George Venizelos), address and USPS shipping
information was on the shipping label of the box inside the return to sender box
which contained the Samsung Galaxy5 cellphone along with other cellphone and
charging components.

3. A summary of the testimony of each witness is attached:

4. The following persons requested were not called for the reason(s) given:

 

 

 

5. Unavailable witnesses were requested to submit Yes No N/A [X
written statements and those statements received were
considered. .

 

 

 

 

 

 

 

D. Documentary Evidence: In addition to the Incident Report and Investigation,
the DHO considered the following documents:

Photographs taken by Lt. Malakoski dated 6/7/16

Telephone Transcript from VENIZELOS to George Venizelos on 2/25/16

Email Transcript from George Venizelos to VENIZELOS dated 2/24/16

J. Confidential information was used by DHO in support of his findings, but was
not revealed to the inmate. The confidential information was documented in a
separate report. The confidential information has been /confidential
informant(s) have been determined to be reliable because:

N/A ,

IV. FINDINGS OF THE DHO ;

xx |A. The act(s) was/were committed as charged.

B. The following act(s) was committed: ]|

C. No prohibited act(s) was/were committed:

D. Expunge according to Inmate Discipline PS 5270.09

V. SPECIFIC EVIDENCE RELIED ON TO SUPPORT FINDINGS (Physical evidence,
observations, written documents, etc.)

During this discipline hearing, the following information was evidentiary and
documented by the DHO in his findings. VENIZELOS, John involvement in the
incident, as noted in Section 11 of Incident Report 2900888, as provided by

J. Tomlinson, SIS TECH, was reviewed. Paraphrased, J. Tomlinson writes: .

On September 28, 2016, SIS Case SCH-16-0095, was completed. It was concluded on
June 7, 2016, inmates Herlihy, Michael, Reg. No. 20813-171, and Venizelos, John,
Reg. No. 80556-053, conspired and attempted to carry out a sophisticated scheme
to introduce cellphones and other contraband in to FCI Schuylkill. They arranged
to have contraband placed into a'package that was being “returned to sender" that
was originally mail out by Herlihy. Specifically, Venizelos was responsible for
obtaining the cellphones and other contraband and having it delivered to
Rerlihy’s contact on the street. The cellphones and other contraband would then
be placed into a package that was then marked “return to sender.’ The package
would then be delivered to the US post office in hopes Herlihy would receive the
package and remove the contraband and distribute the contraband to various
inmates to include Venizelos. , .

 

 

 

 

 

 

 

 

 

 

Inculpatory evidence in the form of a telephone transcript from Inmate VENIZELOS
to George Venizelos (Father) dated 2/25/16 corroborated the evidence cited in
this report. The telephone call made by VENIZELOS to his father indicates his
father had sent a package yesterday (2/24/16) and Inmate VENIZELOS acknowledges
by stating he had seen as referring to the email sent the day prior (2/24/16) by
George Venizelos. VENIZELOS withholds any additional comment as to not bring any -
attention to the phone call. In addition, the email dated 2/24/16 from George
Venizelos corroborates this statement.

 

 

 

- Page 2 of 4

 
 

  

: 3 5 Teal 7 ¥
6/7/16 corroborated the evidence cited in this report. The photograph clearly
depicts a smaller box labeled George Venizelos (sender) to Desmond Stewart inside
the larger “Return to Sender” box which housed a ceramic tree. The USPS shipping
label is post marked 2/24/16 (Coincides with date of conversation of package
being sent). The receiving address on the shipping label coincides with the same
address as the *return to sender box” was being shipped to; only having a ,
different name (Rob Taylor). The smaller box sent by George Venizelos was sent to
a receiver name of Desmond Stewart. The box sent by George Venizelos contained
cellphones and other cellphone components (Chargers, MP3 player, earphones, SD
cards}.

Inculpatory evidence in the form of the SIs investigation Report from Officer
Tomlinson dated 9/27/16 corroborated the evidence cited in this report. The
report clearly outlines the involvement of Inmates VENIZELOS and HERLIHY in the
attempted introduction of hazardous contraband.

The DHO believed the information provided by the staff member involved in this
case, as they derived no known benefit by providing false information. The DHO
finds the charges of codes 108A and 197 to be supported in this, case based upon
the greater weight of evidence cited in this report. The DHO did not consider
Inmate HERLIHY’s witness testimony due to the generality and rehearsed statement
he provided at the DHO hearing. In addition; HERLIHY could not provide specific
information as to why Inmate VENIZELOS’ father was involved or how the package
his father had sent to his contact was received along with the sealed contents of
a cellphone inside the box had appeared. VENIZELOS' involvement of introduction
was apparent through his telephone call placed to his father. The cellular
products introduced into the institution were an attempt to place those items in
the hands of inmates. VENIZELOS used his phone to confirm the shipping of those
items on the date they were shipped from his father to the outside contact of
Inmate HERLIHY.

Upon questioning by the DHO, VENIZELOS #80556-053 denied the charge. He
elaborated upon his plea by stating, he had no knowledge of the introduction.
After the consideration of evidence documented above, the DHO has @rawn the
conclusion the greater weight of the evidence / some facts, listed in the
paragraphs above, support(s) the finding, Venizelos #80556-053 committed the
prohibited act(s) of possessing/introduction of a hazardous tool (Attempt), phone
abuse, Code(s) 108A/197 on 06/07/16, at or about 9:00am, in mailroom, at FCI
Schuylkill.

 

 

Page 3 of 4

 

 

 
 

VI. .

 

Code 108A °
Disciplinary Segregation - 30 Days

Disallowance of Good Conduct Time - 41 Days

Comp 010 Law P

Forfeiture of Non Vested Good Conduct Time - 162 Days

Comp 010 Law P

Loss of Privileges (Phone) - 3 year

Loss of Privileges (Visit) ~ 3 year

Loss of Privileges (EMAIL) - 3 year

Monetary Fine - $287.00 Dollars

CODE 197 .

Disciplinary Segregation - 30 Days

Disallowance of Good Conduct Time ~ 41 Days

Comp 010 Law P

Forfeiture of Non Vested Good Conduct Time - 162 Days
Comp 010 Law P :

Loss of Privileges (Phone) - 3 year

Loss of Privileges (Visit) - 3 year

Loss of Privileges (EMAIL) - 3 year

*All sanctions are served consecutive to like sanctions previously imposed.

 

VII. REASON FOR SANCTION OR ACTION TAKEN

VENIZELOS’‘ involvement in the attempt to introduce hazardous contraband
(cellphones) into the institution threatened the orderly running of the
correctional facility. For inmates to introduce these types of items, not known
te be provided to them through institutional channels indicates defiance and
refusal to follow established and known policy. Limits are placed on inmate
property to persuade them not to possess unnecessary or potentially dangerous
items. These can be potentially be used to facilitate escape, contraband
introduction and/or harm to another through unrestricted access to the general
public. VENIZELOS’ use of his telephone privileges detracted from the intent of
the Federal Bureau of Prison’s telephone policy. His use of the telephone to
confirm the shipment of and tracking of the contraband (cellphones) bypassed |
staff’s ability to effectively monitor his call. Accordingly, Disciplinary
Segregation, the Disallowance of Good Conduct Time and the Forfeiture of Non
Vested Good Conduct Time are sanctioned to punish VENIZELOS for his behavior
while the Losa of Privileges (Phone, Visit, Email) and a Monetary Fine are
sanctioned in an effort to deter him from it in the future. The DHO finds the
Charge for codes 108A and 197 to warrant the Forfeiture of Non Vested Good
Conduct Time in addition to the Disallowance of Good Conduct Time based on the
offense being of a highly aggravated offense which greatly jeopardizes the safety
of staff and inmates.

VIII. APPEAL RIGHTS: _X_ The inmate has been advised of the findings, specific
evidence relied on, sanction(s)/ action(s) and reasons for the action. The
‘|inmate has been advised of his right to appeal this action within 20 calendar
days under the Administrative Remedy Procedure. A copy of this report has been
given to the inmate.

IX. DISCIPLINE HEARING OFFICER

 

 

 

 

 

 

 

 

 

 

 

 

i
Printed Name of DHO Signature of DHO// Date
K. Bittenbender to - DLnip
Report delivered to Signature: ’ Date: pO7Yule
U : -
Prescribed by P5270 Replaces BP-304(52) of JAN 8

Page 4 of 4

 
 

 

 
 

  
 
 

               

eee cpap saga

Meee

ire

 

giao eee as : ee aeravenaragieg es

 
  
 

Federal Bureau of Prisons von oe as . ; aL. .
7 LX * : = _ _ _ . .
~  Typeoruse ball-point pen. Tf attachments are e needed, sabmit four copies. Onc. copy of the completed BP- 220) } 3

Peal: sy wee geye oy rena ee
ee yey hon .

 
   
    

  
 
 

Sete semen net nay | nm

ay.

   
 
  
 

   

 

 

 

 

 

     
  
 
   
   
  

     

   

“Part As REASON FOR APPEAL ne _ a ;
a . . . ; . , . ; oF
ee re gk ee Say : as rtp Te: fr 4 eR Ey oo ae! , gee b-

   

se arin Sedat res,
p eureans frit z ae a

a at) hE
er

 

  

ide ager crs. Pan
pues

r 3 5m slept
esi, Seer Ad seca e ded 33 pene
Sa A

Ie in #- - “¢
: ~ erin,

 

 

 

 

 

iba
ries

Sai paeerpete tae ESTONATURE OF REQUESTERS SS

 

 

 

   

ct . ou

  
   

ee

       

Divense's Stegatete
a sme
ernpeces int Bese 1 i BEES ie ee ee a pet

 

mee eT — a
= a ri
poe Cae os Saeb ease

So OR. 85,74 hee . rn

   
 

  

eee
Je

  
   

 

weet eee pee age rece

 
 
 
 

 

 

 

 
 
 
   

 

ote a! ca se a we REGIONAL DIRECTOR,

a
. TOR
ie

  

‘ounsels:
Tl

       
 

     

 

  
  

et SAS NSTIUTION TS ,

roe ate Sn

 

ith

 

pepe

 

 

 

 

2 MATRE RECHENTORR

 

 

 

 
 

 

VENIZELOS, JOHN REG. No. 80556-053 REGIONAL OFFICE ADMINISTRATIVE REMEDY APPEAL (BP-19)

To begin, through Section III-A of the report, the DHO offers that I neither admitted nor denied the allegations. However, as
Section If]-B and V make clear, I denied the charges. Similarly, through Section II-B, the DHO asserts that “[njo procedural
issues were cited.” However, through a written statement submitted to the DHO, which is attached hereto (Ex. A) and
incorporated herein by reference, I do challenge the delay between when I was placed in SHU (6/8/16) and the receipt of the
incident report (9/28/16), particularly where the matter was referred for prosecution on 6/16/16 (8 days after ] was placed in
SHU) and prosecution was declined on or before 9/13/16 (14 days before the incident report). See Rpt. § T-B
(acknowledging receipt of written statement).

Turning to the findings, in respects the DHO report corroborates my written statement, which derives in large measure from
what staff advised regarding the allegations subsequent to my being placed in SHU: on 2/24/16 my father mailed a small box
to a Desmond Stewart; at a later, unspecified point (presumably known to staff) Inmate Herlihy mailed a larger box to Rob
Taylor, who is on his approved visiting list, at the same address; the larger box, marked “Return To Sender,” was received
back at Schuylkill on or about 6/7/16; and contained within the larger box was the smaller box within which were found three
cellular phones and an MP3 player. From this, the DHO, following SIS’s lead, deduces that | conspired with Herlihy to
introduce contraband into the institution notwithstanding that Herlihy made clear, among other things, that I had “no
knowledge of the introduction of contraband.”

Notable about the DHO report is the failure to address the various issues raised through my statement. For one, while there is
no issue | communicated with my father by e-mail on 2/24/16 and by phone on 2/25/16, there is no evidence or indication of
our ever discussing his purchasing and/or shipping contraband items. But see Rpt. § V (claiming, without evidence, that the
call was intended “to confirm the shipping of those {contraband} items”). Moreover, there remains no evidence as to what
was contained in the box sent to Desmond Stewart, let alone that whatever was in the box is what was in the box once placed
inside the larger box and shipped. Similarly, nowhere in the record (see Sec. I-D and —E) is there is a scintilla of direct
evidence that Herlihy and I communicated at all during the relevant period (i.2., between 2/25/16 and 6/7/16), let alone that
we conspired in the manner alleged. But see Rpt. § V (“conspired and attempted to carry out a sophisticated scheme”); id.
(“arranged” with Herlihy “to have contraband placed into a package that was being ‘returned to sender’ that was originally
mail out by Herlihy”). In sum, there is no basis for the finding that I “was responsible for obtaining the cellphones and other
contraband and having it delivered to Herlihy’s contact on the street,” particularly where there is no evidence Herlihy knew
or ever communicated with Desmond. Rpt. § V; but see id. (smaller box shipped “to the outside contact of Inmate
HERLIHY”).

The deficiency of the pure supposition that underlies the DHO’s findings is reflected not only in its failure to address the
myriad pertinent considerations presented to it, but also in its wanting investigation. Notably missing from the report is
mention of the address to which the Stewart and Taylor boxes were sent: 3601 North Sth Street in Philadelphia. Google
Maps, a Web site to which the DHO presumably has access, shows the location is a rooming house, as evidenced by “Rooms
for Rent” on the door under the number “3601.” Ex. B. In the absence of any evidence that Stewart and Taylor shared or even
rented a room at the jocation during the relevant period or otherwise knew or communicated with one another, it is unclear
how the DHO links them to the boxes and the claimed conspiracy (for example, Stewart receiving the smaller box (with
whatever it contained) and giving it to Taylor (assuming he is the one who placed the smaller box inside the larger).

Significantly, the DHO did not consider Herlihy’s testimony. Rpt. § V. In part, this was because Herlihy “could not provide
specific information as to why [my] father was involved or how the package [my] father had sent to his contact was received
along with the sealed contents of a cellphone inside the box had appeared.” Jd. The DHO’s stated position evinces its bias,
namely its predetermination that my father “was involved” and that as a member of the claimed conspiracy Herlihy should
have known that. As noted above, aside from my father shipping a box, whose contents remain unknown, to a rooming house
in Philadelphia, there is nothing that connects him to the claimed conspiracy. Where the DHO cannot legitimately claim
knowledge of what was in that smaller box when shipped, on 2/24/16, refusing to give any consideration to Herlihy’s due to
the same inability further demonstrates the arbitrary and capricious nature of these proceedings, which relies on guesswork
rather than evidence.

The implications of the DHO’s unsubstantiated findings are reflected in the sanctions imposed. Although as the DHO makes
clear its belief that the phone call between me and my father on 2/25/16 (the day after the small box was shipped) is part of
the same alleged scheme as the attempted introduction of contraband more than three months later, it imposes essentially the
same sanctions as to each charged violation consecutively, resulting in a total effective sanction of 60 days’ segregation
(despite my having served more than 120 days in SHU before charges were brought); disallowance of 82 days’ GCT;
forfeiture of 324 days’ non-vested GCT; and six years’ each loss of visiting, telephone and e-mail privileges. With a current
projected release date of 3/10/2023, these sanctions effectively mean I cannot see or speak with my family, including my
elderly parents, for the balance of my prison term. Even if concurrent, the sanctions imposed are not properly correlated to
any legitimate penalogical need.

 
 

 

  

STATEMENT OF JOHN VENIZELOS

This statement is offered with regard to the allegation that I attempted to introduce contraband into the
institution.

On June 7, 2016, two other inmates were placed in SHU in connection with the contraband allegation.
On June 8, I was placed in the SHU with respect to the allegation. On June 16, I was informed that the matter
had been referred for prosecution. On September 13, I was informed that prosecution was declined. However,
not until did I receive an incident report. In this way, staff violated policy. P.S. $270.09
(“ordinarily receive the incident report within 24 hours of staff becoming aware of your involvement in the
incident”); id. (investigation begins “[a]fter you receive an incident report”). Given the lack of any legitimate
institutional need for the delay, this effort to gin up a charge also clearly violates my rights.

As I understand it, the basis for the charge is staff's discovery of a box inside a larger box received at the
institution on or about June 7. Specifically, reportedly affixed to the smaller box is a shipping label that (a) lists
my father as the sender and a party in Philadelphia unknown to me as the recipient and (b) shows that shipment
occurred in February 2016. Inside that smaller box (inside the larger box) staff reportedly found three cellular
phones and an MP3 player.

Among the things about which the BOP has no known direct evidence are: (a) what was contained in the
smaller box when it was shipped in February; (b) who the addressee on the smaller box label is; (¢) who
received the box in February; (d) where the box was stored between February and June; (e) who possessed/had
access to the box between February and June; (f) when the phones and/or MP3 player were purchased, as well
as where and by whom; (g) to the extent there is data on the MP3 played (for example, music), who placed it
there; (h) who placed the phones and/or MP3 player into the box, or when that individual(s) did so; (i) who
placed the smaller box inside the larger box, or when that individual(s) did so; (j) who received the larger box
when it was sent from the institution; or (k) who returned the larger box to the institution.

In the absence of any direct evidence connecting me to the either the smaller box being used for the
items in the larger box or to the items the institution discovered in the smaller box, the instant allegation
represents pure supposition. Experience suggests that staff will attempt to justify the charge by claiming it is
supported by “the greater weight of the evidence,” namely the adverse inferences staff seeks to draw. However,
as the foregoing demonstrates, such a claim is without merit. Indeed, it is belied by the fact that numerous,
germane questions exist more than three months after the institution received the larger box and initiated an
investigation (that presumably included MDC Philadelphia SIS staff given their proximity to the
addresses/addressees on the box labels).

In addition to the above, it is particularly troubling that I have received an incident report while one of
the other two people placed in SHU in connection with the matter did not. Specifically, that individual
reportedly made. the piece of art contained in the larger box and facilitated its being shipped to Philadelphia,
only to be ‘returned to sender.’ It is unwarrantable that someone who played a role in creating the principal
vehicle by which the contraband items were shipped into the institution is not charged but I am.

I request the opportunity to review the evidence, including the boxes and contraband items, and ask that
all evidence be preserved in the event of litigation.

 
 

 

 

 

 

 

 

 

Nmialaibleeeduajienleiie bis iil Seki Nasa

 

5

 

 

 

ow iF
ae
2s

 

Stee roe.

 

 

 

 

 

 

 

 

 
 

 

 

 
 

VENIZELOS, John

Reg. No. 80556-053
Appeal No. 882420-R2
Page One

Part B - Response

You appeal the October 11, 2016, decision of the Discipline
Hearing Officer (DHO) at FCI Schuylkill finding you committed
the prohibited acts of Possession of a Hazardous Tool
(Attempted), Code 108A, and Use of Telephone for an Illegal
Purpose, Code 197, Incident Report No. 2900888. You deny
committing the prohibited act, and contend there was
insufficient evidence to find you committed this prohibited act.
You also contend you were not delivered a copy of the incident
report within required time frames. You request this incident be
expunged.

The DHO reasonably determined you committed the prohibited act
based on the following. On September 28, 2016 an SIS
investigation concluded that on June 7, 2016 you attempted to
introduce cellphone into FCI Schuylkill. Specifically, you
instructed your father to send cell phones to a predetermined
address in Philadelphia. The receiving party at the address
then placed the cell phones into a box received from another
inmate at FCI Schuylkill, and returned the box to the other
inmate using “return to sender” through the U.S. Postal Service.
When the cell phones were discovered by staff at FCI Schuylkill
in the box marked “return to sender” the cell phones were
located in packaging containing your father’s name and address.
Transcripts from a telephone conversation between you and your
father confirm your involvement, as he indicated to you in the
conversation that the cell phones were sent the day prior to the
conversation. Evidence shows the cell phones were mailed by
your father on February 24,° 2016, and your conversation with him
occurred on February 25, 2016. In addition to the written
report the DHO also relied upon the SIS Investigative Report,
photographs of the packaging and items mentioned in section 11
of the incident report, as well as transcripts of the telephone
conversation between you and your father.

Your contention the DHO relied upon insufficient evidence to
support his finding is without merit. The DHO thoroughly
details the evidence relied upon in Section V of his report.

The record reflects that the DHO afforded you the opportunity to
present evidence and provide a statement in your defense.

(Continued on Page Two)

 
 

 

 

VENIZELOS, John

Reg. No. 80556-053
Appeal No. 882420-R2
Page Two

 

Part B - Response

The DHO considered your statements, and the statement of your
witness, prior to rendering a decision. The DHO found the
greater weight of evidence supported the staff member’s account
of the incident.

The record in this case reflects substantial compliance with
Program Statement 5270.09, Inmate Discipline Program. The
decision of the DHO was based upon the greater weight of the
evidence, and the sanctions imposed were consistent with the
severity level of the prohibited act. The sanctions imposed,
disallowance of 41 days of good conduct time, forfeiture of 162
days of non-vested good conduct time, 30 days of disciplinary
segregation, a $287.00 fine and lioss of three years of
telephone, email and visitation privileges, for Code 108A, and
disallowance of 41 days of good conduct time, forfeiture of 162
days of non-vested good conduct time, 30 days of disciplinary
segregation, and loss of three years of telephone, email and
visitation privileges, for Code 197, were not disproportionate
to your misconduct. Accordingly, your appeal is denied.

 

If you are dissatisfied with this response, you may appeal to the
General Counsel, Federal Bureau of Prisons. Your appeal:mest be
received in the Administrative Remedy Section, Office of General
Counsel, Federal Bureau of Prisons, 320 First Street, N.W.,
Washington, D.C. 20534, within 30 calendar days of the date of
this response.

 
  

 

  

Date: December 8, 2016 MD. “CARVAJAL

Regional Director

 
 

 
 

 

 

a re
rederal ‘Bureau: ae Prisons

NT atachmen dire necded: s

",

thistappeit
em

r
a

 

 

NS ei7t6..my"
7 THE -REGi On. Voreieetk 7 A
"CE oy is” attached *heréts. t [sinéorporatéd: 5
or, the reasdhs’ ‘set’ ‘orth | previosily and: inst
inuatuion ‘page, TE request expungénient: Of
108A and:Code:197.vi0l ion findings ‘ai

we

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

8

STRATIVE REMEDY APPEAL (BP-11)

  

Respectfully, in perpetuating the wanting supposition employed by the DHO, the Response continues the failure to
acknowledge or address the investigation’s myriad procedural and factual deficiencies as well as the deficits in the
DHO’s findings and conclusions. First, not a single piece of direct evidence supports the contention that I “instructed
[my] father to send cell phones to a predetermined address in Philadelphia.” A 113-day investigation, which apparently
included review of my monitored communications dating back to at least early 2016, did not unearth any
communication where I instructed my father to do anything, let alone to send “cel phones.” Indeed, contrary to the
Response, the DHO cited to no evidence where I or my father refer to “cell phones.” Where the Response cites to my
2/25/16 call with my father, the transcript of that cal! demonstrates that he advised (to the effect) that he had “sent those
gifts to [my] friend Phil,” to which I replied (to the effect) “I saw your e-mail,”* Again, the small box in-question was
addressed to a Desmond Stewart at an apparent Philadelphia rooming house, and the contents of that box, when sent in
February, are not known. Ipse dixit, which is employed repeatedly in the Response, does not change this reality,

This then leads to the Response’s next specious leap: “The receiving party at the address then placed the cell phones
into a box received from another inmate at FCI Schuylkill, and returned the box to the other inmate using ‘return to
sender’ through the U.S. Postal Service.” What the evidence shows is that in late May/early June, Inmate Michael
Herlihy sent a large box to a Rob Taylor (not a Desmond Stewart), whom the DHO. found to be Herlihy’s “source in the
“Scommunity”, at the same rooming house and that when that box was returned to the institution it contain the box my

but are not.limited to, where was the box my father sent maintained between February and June; who placed the cell
phones (and MP3 player) into that box and when did that occur; who placed the box containing those items into the
larger box that was retumed to Schuylkill; and who returned that larger box, .

Leaving aside that, standing alone, the failure to resolve these dispositive issues compels expungement, in his statement
to the DHO Inmate Herlihy made clear that neither I nor my father played any role in his admitted misconduct: “] take
full & sole responsibility for the entire thing. John Venizelos #805556-053 had no prior knowledge of this, did not
conspire, was not aware of the planning, & had absolutely no part whatsoever with the attempt. The phones/MP3 player

innocent of any wrongdoing and is merely implicated by coincidence.” Ex. C. Despite (a) this unambiguous admission,
wherein Herlihy makes clear that Taylor is his friend, and (b) the absence of evidence connecting me to either
(i) Herlihy’s actions {e.g., no evidence of a conspiracy or agreement) or (ii) the charged violations, the Response
concludes that the DHO was correct in finding that “the greater weight of the evidence Supported the [unnamed] staff
member’s account of the incident.” It does this even though, as pointed out in my BP-10, the DHO admittedly “did not
consider Inmate HERLIHY’s witness testimony,” that is, the DHO did not make a “greater weight’ assessment
notwithstanding, inter alia, its Opportunity to question Herlihy; the DHO simply chose to disregard what Herlihy had to
say in violation of my rights. DHO Rpt. at 3. The determinations set forth in the Response must be reversed.

Herlihy is also relevant with respect to the severity of my sanctions. As noted in the BP-11, I received a total effective
sanction of 60 days’ segregation (despite my having served more than 120 days in SHU before charges were brought);
disallowance of 82 days’ GCT: forfeiture of 324 days’ non-vested GCT; and six years’ each loss of visiting, telephone
and e-mail privileges — sanctions that extend my release date more than a year and leave me effectively incapable of
seeing or speaking with my family, including my elderly parents, for the balance of my prison term. The Response
offers that these sanctions “were not disproportionate to [my] misconduct.” Notably, Herlihy, whose Code 1997 charge
the DHO expunged, received a sanction of 60 days’ segregation; disallowance of 4] days’ GCT; forfeiture of 70 days’
non-vested GCT; and three years’ each loss of visiting, telephone and e-mail privileges. Not only do the sanctions
imposed against me lack a correlation to any legitimate penalogical need, there is no justification for their
disproportionality to Herlihy’s. To the extent the violations are not expunged, the sanctions must be reduced.

“I have never been provided a copy of the transcripts at-issue and cannot recall the precise wording of the exchange
between me and my father nearly one year ago. The above reflects my best recollection.

“The quoted language comes from Herlihy’s DHO report dated 10/24/16.

 
 

ae “T,..-Crichone) Hee |, 3 ams13- 15. hetby.deciace_ Apia
- a. ROCAON.&.. crating. |. Sisteone mk. issued. Roc ine, Gerpese. OF...
_ Ae Po. mM|esicet. orm. de Mookser me cine mcident ceports.
wo SONG. RCE NEA Sec Biteonoled oreo se Combeiband _

oon IO. Ais. ON, To stove FO & Spie_ Seapoosl Ay fe. =the ____
_ enkce dinsea. Sasinn _Neatzeins. Af Bosss-osa Ind md pcion

a Yann dledee os Ais. 9 Aid Ask Cnaseire., Uses Oo} Gude oe
woe re HO, PIBOAMIAD > —.&... NO ABaalyAeiy, M9 fork cpbatssevec ooh.

——— are Grdeonek TYRc_pingoes| Maps. Prougc 3A Questieo ubere
a Paccinased bi hay Eciemd dian ORRIN. Peeovided. by -ME

ae sofo._ iy opcieriend & 03. _eldrec veoszeios™ oc Nig
ON Ashe ine. Sinod seennotes...Ohise 5 Ine dos ek O08

Land Meaded eciaienk oF Any, OF Me erecdrcamicse._kle is iao%

cant LAME CeOs OE Ou eaeanadning God is _neceis| scop\. coded. lay ae

Cm Neadercee a =: we
TTR ote Hen adonission_nas.\peen OMode. Cewettt. mm

__ __ rane. Och een -nrentened , taciieed , Crerced, om Oressured

ee loan Ainis adenission YOY BOY DARE. PACH SEES AAI IOC
—--—-. vesdiods... aid tne aera AS ans mec..-Boten..de Goclings Cacia

Ae eto = ee —_ ce eee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee anionser Hecho moariri
ee ee ee _. x. ie ce

 

 
 

 
 
 
 

 
 

PI EPerer Te os

  

Administrative Remedy No. 882420-Al
Part B - Response

You appeal the October 11, 2016 decision of the Discipline Hearing
Officer (DHO) regarding incident report #2900888, where you were
found to have committed the prohibited act of Attempted Possession,
Introduction or Manufacture of a Hazardous Tool, Code 108A and Use
of the Telephone for an Illegal Purpose or to Commit or Further a
Greatest Category Prohibited Act, Code 197.

Our review of your disciplinary proceedings indicates compliance
with Program Statement 5270.09, Inmate Discipline Program, and we
concur with the response provided by the Regional Director. The
DHO’s decision was based upon the evidence detailed in Section V of
the DHO report. We find the determination of the DHO is reasonable
and supported by the evidence. Your Due Process rights were upheld
during the discipline process. The sanctions imposed were
commensurate to the severity level of the offense committed and in
compliance with policy.

\

Accordingly, your appeal is denied.

312A CAN

Date Ian Conffors, Administrator
National Inmate Appeals op

 
JOHN VENIZELOS, 80556-053

GILMER FCI UNT: A QTR: AQ2-217U
P.O. BOX 5000
GLENVILLE, WV 26351

     

 

 

 

 

 

 

 

i
* ” . .
eee ea Se Tam nd Soe teeter k

 
 

 

    

 

 

 

 

 

 
 

 

   

July 17, 2017

Eugene Baine

Office of General Counsel

Attn: FOIA Service Center-Room 924
320 First Street NW

Washington, DC 20534

Re; John Venizelos, #80556-053; Preedom of Information
Request

Dear Sirs/Ma'am:

Upon the receipt of the letter, please be advised, that under
the Freedom of Information Act [FOIA], I eam requesting the
following information, regarding the attached/enclosed incident
report: Report #2900888;

*ALL photographs, investigative reports (S.1I.S.) and other
evidence (Phone and E-mail transcripts) from incident report
#2900888. (see attachment). ALL phone and e-mail transcripts
referenced in D.H.O. report. ALL photographs and investigative
reports’ from incident report #2900888 that reference the address
Mula Slinger
1165 Sanctuary Pkwy.

Alplaretta, GA. 30009

I wish to thank you in advance, for you time, patience,
assistance and cooperation in this most pressing matter, A most
expedient response in this matter, would greatly be appreciated.

Thank You once again.

Respectfully;

  

7-14- (FE

John Venizelos

 

Enclosed(s)/Attachment(s)

 
 

 

 

 

 

 

 
 

ez - @ q U.S. Department of Justice

Federal Bureau of Prisons

 

Mid Atlantic Regional Office
302 Sentinel Drive
Suite 200
Annapolis Junction, MD 20701
September 21, 2017

John Venizelos

Reg. No. 80556-053

FCi Gilmer

P.O. Box 6000

Glenville, WV 26351 Request Number: 2017-06168

Dear Mr. Venizelos:

This is in response to the above referenced Freedom of Information Act (FOIA) request.
Specifically, you requested copies of all documentation related to Incident Report Nos. 2900888
and 2859738.

In response to your request, staff located 49 pages of responsive records, which were forwarded to
this office for a release determination. After careful review, we determined 6 pages are appropriate
for release in full; 33 pages are appropriate for release in part; and, 10 pages. must be withheid in
their entirety. Copies of releasable records are attached.

Pursuant to the Freedom of Information Act, 5 U.S.C. § 552, records were redacted or withheld in
full from disclosure to you under the following exemptions: (b)(5), (b)(6), (b)(7)(C), (b)(7)(E) and
(b)(7)(F). An explanation of FOIA exemptions is attached. .

If you have questions about this response please feel free to contact the undersigned, this office,
or the Federal Bureau of Prisons’ (BOP) FOIA Public Liaison, Mr. C. Damell Stroble at 202-616-
7750 or 320 First Street NW, Suite 936, Washington DC 20534.

Additionally, you may contact the Office of Govemment information Services (OGIS) at the
National Archives and Records Administration to inquire about the FOIA mediation services they
offer. The contact information for OGIS is as follows: Office of Government Information, Services,
National Archives and Records Administration, Room 2510, 8601 Adelphi Road, College Park,
Maryland 20740-6001; telephone at 202-741-5770; toll free at 1-877-884-6448; or facsimile at 202-
741-5789.

If you are not satisfied with my response to this request, you may administratively appeal by writing
to the Director, Office of Information Policy (OIP), United States Department of Justice, Suite
11050, 1425 New York Avenue, NW, Washington, DC 20530-0001. Your appeal must be
postmarked within 90 days of the date of my response to your request. If you submit your appeal
by mail, both the letter and the envelope should be clearly marked “Freedom of Information Act

       

Ma WwW

Mid-Atlantic Regicnal Counsel

 
 

Executive Review of Disciplinary Action

 

Inmate. Name: _VENIZELOS, John
Register No: 80556-053 Housing Unit:__ 3B
Incident Report No:__2900888 Offense Code: 108 (A)/197

Date: 10/11/16

Instructions: Each initial below indicates the attached disciplinary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

dockay has been reviewed.
BRU (GHP RCE THES :
~ Pate tif Wes
~ Date U4
Comments:
Route to Unit Secretary, Unit 3
THIS ROUTING SLIP IS TO BE MADE A PERMANENT PART
OF THE INMATE’S CENTRAL FILE

BOP FOIA 2017-06168 1 of 49

 
 

Inmate: Venizelos, Joho
Incident Report Number: 2900898 Hearing
Probibited Act(s) Comumittert: (203) POSEESSING A HAZARDOUS TOOL (197) PHONE ABUSE, CRIMINAL.

Date:

Register Number: 80556-0853

UF CAG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x Sanction Infhrmefion Remarky Comments
FF 260 yo | oop OE Law: P
(| WASGT_FFSGT Dena aero
Disciplinary Segregztion Epics _ [7 AA©
/ | DS Daye 9 o> SHUI.
/ | LP PHONE Months “U2 *O*~ | cc: frais Support Services, Unit Officer 32
Loss of Commissary
L? COMM Months: “No cocuntisazry purchases,
| oc: inmate Saari
Loss of Visiuag i
Z| visit Moot. 12 | SP ices Privileges.
cc: Proat Lobby, Uni
Loss of Visinng
NO CONTACT Mocthe Begins: thra
LP VISITRS cc: Proat Lobby, Visiting Room, Unit Manager
Loss of lob Bapires; Remove fom
LOSE JOB Mooth: ox: Unit Manaper , Dept Head
Monetary Restinunoa “Ttorts to retmborss the U.S. Treasury. Cosourtssary privileges are
MON REST Amount § suspended anti paid in fixil
ttem{s) oc Besiness Offices, Unit Manager
MONETARY FINE Amount: $27 . © | *inme=ty to retosbnres the ULB. Trensary. Commissary privileges axe
” suspended unfil paid fo foil,
cc Brsiness Unit
Confisente Contraband betd by
CONFISCATH COS/SE/DHO Teem(s) Confieeated:
oc: CCS (or) SA
Lose Privilege, Other Expire:
rows Moxthr, hnctoties:
= Dept. Read
Loss of Quarters Bypires: Qua:
CHG QTRS Months: om Unit Mazages
Quarters Rosiriction pies
RESTR QTRS Month: oc Unit Mfanager 0, Unt Officer
Expires
impound Personal Property | Months *Not tp ieciote refigtous ttenss or current legal coses,
IMPOUND oc Unil Mansser, SHU Propesty Officer
ere Emin o-li= 2%
7 | veoTner - TROLINGS | Moons (% oc; ITS, Unis Manager
Expires:
SHU LT, Capain

 

 

 

 

.
—

 

=e AYS
(CLD DAE)

 

 

 

‘BOP FOIA 2017-06168 6 of 49

 

 
 

 

sf 22. Date And Time ‘Investigation Began
Part Ill - Investigation . ‘ 9/28/16 1:20 pm; -

 

#3. Inmate Advisad Of Right To Remain Silent: You Are Advised Of Your Right To Romain Silent

At All Stages Of The Disciplinary Process’ But Are Informed That Your Silence May Be: Osed

70 Draw An Adverse Inference Against You At Any Stage Of The Institutional Disciplinary

Process. You Are Also Informed That Your Silence Alone May Rot Be Used To Support AF cay y il
o a

That You Have Committed A Prohibited Act. CUTIVE
The Inmate Was Adviaed Of The Above Right By fa TOT (Date/tame) 9/28/16 1:20 pen {ail

24. Inmate Statement And Attatude .

 

Inmate Veniselos #60556-053 was read his rights as written in section 23 of this report:
Inmate Venizelos #80556~-053 wes provided a copy of this report. Ae stated that he understcod
his rights. Inmate Venizelos #60556-053 had no cormant.

Inmate Venizelos #80556-053 dispiayed a fair attitude during this investigation.

 

25, Other Pacts About The Incident, Statements Of Those Persons Present At Scene, Disposition
Of Evidence, Etc.

Inmate Venazelos #80556-053 did not requost any witnesses.

 

26. Inveatigator=s Comments And Conclusions

tt 18 the conclusion of this investigator that the report ia true as written and the inmate
is being charged accordingly.

 

27. Action Taken

Pending UDC for disposition.

 

Date And Time Investigation Completed 9/26/16 1:23 pn

Of Investigator fe FORO ACAD,

 

 

- Lieutenant
Title

 

 

BOP FOIA 2017-06168 9 of 49

 
 

 

TRULINCS 60556053 - VENIZELOS, JOHN - Unit SCH-C-B

beetle iaahetehetheteieiatetet dedatetelete teh LL Tae sere wuses S@eecenv ec eerste 9 eee een RE eeS See

    

 

  

: dream
DATE: 02/25/2016 08:43 AM

Pd oat arrested, | asked you to turn on the nAS and rake sure othe Eights were green, you assured me they were?
th
on 2/24/2016 7:51 PM wrote:

   

ers

(DMG OHTHCL ON?)

 

 

(haven about the drives ./ did send those today and the wil get them Fri ERS, | fake wan crowded but
ordesty JiOK6), very wom and confused, am se ey. EN wake my

JOHN VENIZELOS on 2/24/2016 5:21:00 PM wrote.

ihad a dream that you guys went to check my nas, you saw red ghits on a hard drive, but didnt tell ma! then J cam home and It
didnt work. hhmmmm and you didnt tell me. because you diént want to upset me! well | hope this was nota reaity, when you
guys took my hard drive NAS frem bay, and It was all: n ights right? were do you got Hf now? the salt water air you think wil
cortode it? that [ do not think so but you never ic (OKEY. ft me be good to go tum that ona avery year to let the hard drives
spin?l do not know...ck thanks you let me know! =

 

 

 

 

BOP FOIA 2Z0T7-UsT6s 10 oF 49

 
 

 

 

a CUATH OF CUSTODY LOG CCFRN
1
O13. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

ten

wow g SCH-16-0066
tram ¢ 5CH_00163

caon rp DUMoUR; Cell phone intro suaruce (xf known) Vonizelos $60556-053
PUSCAIPTION OF sews; Recorded Calls placed by Venizelos to hia father

 

(inclonse with/attach to evidenca)

 

 

DAR/TUM em FOUND: June 6, 2016 4 6:25 a.n.
rocagros; 225 Office TREC
BIGHATOUR OF
PRIETOD MA
OVIORDCO PLACID If OVIMANIGHS ONOP ROX:

DROF-BOX BY: (printed name)

Date é Time;

    
 
  

 

 

Witness: (printed nane)
OVIDEICD RECOVURED FROM OVIRUIGRT SROP DOX DY:
{printed name)
Dato & Timea:

 

 

 

Witooas: (printed nane)
UVIDUECE PLACOD IVIDRICH SAVE bY;
(printed name)

Date & Time:

Witness: (printed name}
DIsyvCsrrica:

( } Hold as evidence ()} Raturn to owner — ( }) bab Anslycis
( } Retorn to finder ( ) Destroy inmodiately ¢() ¥FaBI

(+) Other

REMARKS {condition of avidenca) :

Locked in the Trufone system

 

 

 

 

SOHSTHMASEEH AEA THEC SAHOO TTT RETEHE CADE REOSOREE E+ OESE Sdtesege sete ereatasdseeeeteeeeeeaenas

CHAI OF CUSTODY

INGEEESE RIJIAIID BY) BATE:

 

BOP FOIA 2017-06168 11 of 49

 
 

(TlOz4, ae

 

 

 

 

 

poe ay SES ee a es ati Uae, eneo po daqumny reog
A FOHIS-B2EZ C A A AN SINDIWIS  Olbrzeelenz) Weed bes OLONZTE NHOP SOTHZINGA esnassns
A POHIS DBZ £ A A AN SINALVIS Ot vezveleL LZ) Vad GO.2 HOTZ NHO? SO'TSZINGIA Soesc09
& HOHIS-CzaZ Lt A A AN SINSLVIG Olowzre(giz) «fed BOR OL0ZIZ NHO? SO1SZINGA 90essa"
A BOHOS-S2aZ O A A AN SINTIVIS OlerzeeelZ) AV Gr-OL OlozezZ NHO? BOTEZINAA fsogssou
A IHOFOCH OF 4 A AN SINFILVIS OlerzersiZ) «= Ad OF B Oza RHO? SOTSZINGA cSoersoS
A SOHIS-ezEe Pi A A AN SINSLVIS Otwrzye(aiz) Wid S08 S1ODTR NHO? SCBZ7INGA £s0ess08
A BOOS. 1 A A AN SINSLVLS «Ole Zwetatz) id £¥:7 S10ZH/C NHOf SOTAZINGA €S085909
A SOHOS RS £ A A AN SINALYLS Ober zwrloiz) Wd 25:2 1ODEE NHOf SOTEZINSA tsc09sse?
A POHOSoCe 2 A A AN SINALWLS = Ob we Zee(oic) id £2°6 DIOL NHOF SOT1SZINGA ts0escoe
A OTHOSAN € A A AN SINZIVLS Olerzpyigiz) «at 20-0 GLOgeLe NHOT SOVAZINSA csosse0e
A GSHOS-GeHz 6 A A AN SINZIVIS OlerZeelelz) =A OPO SLOT NHOP SOUAZINGA ESOSSSOE
A GOHSS LET S 4A A AN BiINALWES OLePzeetaiZ) | (md 192 OCZZT NHOT SOTAZINGA fS0esb08
A SOHIS-ezer ¢ A 4 AN BSINALWIS Olyecretetz) «rid PLZ SLozuze NHOM SO14aZINGA fsooss0e
A BOHOS STH OL A A AN SINSLWAS Oipizpelesd) «= Wad PB OLOZLe NHOP SOTaZINSA 9 foneesoe
A WoHISGTeZ ZI A A AN SINDIVIS OleeZee(gez) «Wed O52 OL OZ NHO? SOVZINSA 9 e9o9sso9
A @OHOSGZRZ GL A A AN SINSIWIS OlerzretanZ) = Wed 2EZ SLOWLY NHOT SOTRZINGA fsouss09
A BOHOS ecez ¢ A A AN GINRLWLS Orr ZeeeLZ} Hid £e:t SLOZG NHOP SOTSZINSA «rSsneseos
A BOHISETEZ Zt A A AN SINSIWLS «OL yr Zretels} fick £0'6 GLOZ/OLG NHOT SOTSZ7INGA 9 ftsoecsog
- oA @IHOSGTRZ 6 A A AN SINBLVIS Ole} epelats) Wd Orc 91009 NHOF SOTADINGA eg0essos
A SOHO st8z 5 A A AN SINSLWIS Olereresl) rid 90-21 GLAZED NHOr

wee ge er ne te ky mT oye - a Be eA ee DLS te aa, ee
. SE - as “pep seqcy Oe Fae tok wd: the  S2 AMIgS: & Boy
eet Nis eed Bat? es ee oe ey ere te a BEE a PEM ene, ool et bO SEN. Sees 7

 

ARID 1X0] PCTOTeUTL iw

 

AIO EYTD pesciyy peyote STAMP GED
Agag agen pesooyy UY ‘GLyEIUOD yuouTWOD
Agug eqyoa poqucrnues av 2OUFEN 3E4
AIUD CHV pIyT7 Iv MBO § Cuties
Au syeD voppiy IV onj01g “ON sysoy
N :Auo 67]@D paloquowuy Wd 6S°LL 9LOZ/EL/04 :eQ pug
eyu ety ty {epo eighy
PSPHISSE}IUN Ng GAAsUoS
(xa}dwo}) 52> Pepsoray JOU;
JNOSNYL
SUOSLi¢ JO NBauNg jesapa4

:epog neo

a

iv *SUON TE
fw :ottoud wonesg.
nw Noa
Yyjog sedA1 129
ine iWeY 1ST]
HW <eqhonN euoud

esoessoe 4s Son aay
WEY 00:71 PLOZL/

lO UIs
HOS ‘MORFI0"]

VeF 77-60 ay
9eOzs FOE “Reg

OP FOIA 2017-06168 14 ot be?

@

 
 

 

 

 

 

SENSITIVE - LIMITED OF FICIAL USE

BOP FOIA 2017-06168 17 of 49

 
 

 

 

 

 

 

 

SENSITIVE - LIMITED OF FICIAL USE

 

7 oo === BOP FOIA 2017-06168 20 of 49

 
 

 

 

 

“3t

gets abaya Ts oer

 

 

 

AB
at a caieies! tere

 

tee

 

 

~ S
o q 1 *
\\
SO,
—_ ot
a Vie ef
! BF
- ay

 

 

SENSITIVE - LIMITED OF FICIAL USE

“BOP FOIA 2017-06168 22 of 49 ~~

 
 

 

 

     
 

MOB NH tee a
to opidey ,

tite soe eae, 1

4 7 _. vU tat
PECs tle te. : . 1, Tw
SOUTH Beta ae
BHO} (ONAN MBL? HF)

=

 
   
   
   
 

 

 

    
  

 

 

 

 

  
  
 

S601 W. STH STREET
_ PHILADELPHIA PA 19140

ae,

    

 

 

 
 

eed o re

   
 
 

ee
ar
ee

_ = THU = 10 RHR 1300;
PRIORITY OvERMGHT 8

 
 

re 6

  

 

 

 

 

 

 

 

 

 

 

SENSITIVE - LIMITED OF FICIAL USE

BOP FOIA 2017-06168 23 of 49

 
 

 

 

 

 

 

 

 

i

Jf r

grees

| Lonett DPHCN DRT ET “4

 

 

 

 

 

 

 

SENSITIVE - LIMITED OFFICIAL USE

BOP FOIA 2017-06168 24 of 49

 

 
oe Gum adadaNe gS oti SiLOOHOEHom Za Gheiiee IENBa 51
O OO eth
BP-A0293 Inmate Rights at Discipline Rearing coran

AUG 11
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU

ha De a a eh ee

  

OF _ PRISONS

         

Institution: FOL Schuylkill, PA

As an inmate. charged with a violation of Bureau of Prisons rules or regulations
referred ¢o the Discipline Hearing Officer (DHO) for, disposition, you have the
following rights:

1. Tha right to have a written copy of the charge(s} against you at least 2¢
hours prior to appearing before the Discipline Hearing Officer;

2. The right to have a full-time member of the staff who is reasonably
available to represent you before the Discipline Hearing Officer;

3. The right to call witnassas (or present written statements of unavailable
witnesses} and to Present documentary evidence in your behalf, provided
Anmatitutional safety would not be yeopardizred;

4. The right to present a statement or to remain silent. Your silence may be
used to draw an adverse inference against you. However, your silence alona may
not be used to support a finding that you committed a Prohibited act;

5. The right to be praesent throughout the discipline hearing except during a
Period of daltberation or when institutional safety would ba jeopardized. If
you elect not to appear before the DHO, you may still have witnesses and a
Staff representative appear on your behalf;

6. The right to be advised of the DHO’s decision, the facts Supporting that
‘decision, except where institutional safety would be jeopardized, and the DHO’s
disposition in writings and,

7. The right to appeal the decision af the DHO by means of the Administrative
Remedy Procedure to the Regional Director within 20 calendar daye of notica of
the DHO’s decision and diaposition,.

i hareby acknowladge that I have been advised of the above rights afforded me aga
hearing before tha Discipline Hearing Officer. I have further been advised that 1£
I have previously received either ao praaunptive or effective parole date from the
Parola Commission, a finding by the DHO that I committed the prohibited act{is) may
result in & rescission or retardation by the Parole Commission of the Presumptive
or effective parole date.

Inmate's Name: Venizelog _saéa } { Reg. No, : €0556-053

Inmate Signature: f (__ [ Date: yh
Notice of righta 28H $9 sopark oate/ taney a) ite Ay
KOKO ON FHL | OME) Co

 

 

 

 

 

 

by:
rT -
so Tee dare
(Thia form may be roplicated via WP) Replaces BP-3293(52) of JAN 48,
i
POF Prescribed by P8270

BOP FOIA 2017-06168 25 of 49

 
@rcenaimbimnsss UCAS! eames | ‘Fille SS “aig anatase Teoma.
6O OO... ¢t

 

 

 

 

 

BP-A0294 Notice of Discipline Hearing Before the (DHO) corn

AUG 11

9.8. OBPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

: =. = a ee LD
‘PCT. Schuylkill, PA
Tnetitntion
10/64/2016
Date
TO: Venizelos, John AEG. uO.: 80556-053

 

ALLEGED VIOLATION(S}; Introduction of Hagardous Tool/Cellphone (atcenpt)
Use of the Phone for an Illegal Purpose

 

 

DATE OF OFFENSE, 09/11/2016 cops wo,; 108(A) / 197

 

You are being raferred to the OHO for the above chargetal.

The hearing will be held on: at [A.M./P.N.) at the following locetion;

 

 

You are antitled to have # full-time staff nembex represant you at the hearing. Ploase indicare below
whethor you desire to ha ateff representetive, and if so, hie or her name.

IT tdoj wo =ofdo moti _: wish to have a staff representative.

 

{f a0, the staff representative's nome is:

 

You will also have the right to call witnesses at the hearing and to present docunsnitary evidence in your
bohalf; provided, calling your witnesses will not jecpardize institutional safety. anes of witnesses you
wish to call should be listed below. Briefly state to what each proposed witness would be able to testify.

1 {do} (do not} oo, wish to have witnesses.

 

 

 

 

 

 

 

 

 

wag: Oe ‘ caw restisy To, 3 BOO Not HEP rar rte Putn
‘- . Pek Aro To Dytopes Mayet ege

NAME t CAN TESTIFY TO:

WAME: CAS TESTIFY TO:

 

 

 

“

The Discipline Aearing Officer will cell those wikneases (Staff or Inmata} who are reagonaDly available,
and who are determined by the OHO to have infa don relevant to the chargo(o), Repetitive witnesses and
repetitive character references need be cal - Onavalleble witnesses may be asked to submit written
atatenants.

  
   

If additional space ia needed, usa the rever of thie forse, Date, sign, and return this form to the

 

 

 

 

 

 

DHO. ‘ L
<=
: ar , 7
= ollie — » ORONO HGLIOMENTE - -———
Notice of nearing before SHO given inaat 2:0 hu,, on a
, Oate/Tine eprom -- "

(This form asy be repitoated via NP) Replaces. BP-254(52) of JAR 48

POF Prescribed by P&z70

BOP FOIA 2017-06168 26 of 49

 
  

- CaamansediiadidSssblaher’ Sibi’? GRURURDIIN ec AS ne
Sohn VenizelQO30556- -053 QO tt

D.H.0. Stare ment pare 202

 

 

de is geporsible For Auyane ro hace amy _ Fecrs Jevinence ther
Lcomnites avy of the. Fillowi ing_netzans hecavee x -Aqmehy TO _Ner

 

ee ne ee ee ee —

(EB ae pipe Rect ae ale Far —Aryhine, m0. be
shinger xara _Sehy pl kG Fc.F .

2. FT aso ner ohtoim o@ Ozeecr Avyors ye abrarr pny cell phores or
whec_Conrra bane .

 

 

.
a ee ae

 

eee

 

— see ~

 

 

 

cE bn war ake 2 WONUMOHALELE RIED ue
Drb_ Nor ASK OR vigecT anyére Ta sean’ any ching. ta 22 f-

* camracr & - ane

LOE zwas Nor pat in he SW en_suwe Ph because BE rhere
malSt_aliegat-Fars I wieuln hive been Tonuiebefam <The Ow Sec uelty prison
ny Oay As zw. Smite r 0—fec_triwshec on” Tvsie Sir 2bie YB nye
tose manager (MR Therefore xtweveo be smpessille Fac mez...
rave beth the receetent of awy conrra Save. Pane

_ Further mace . hap NO “Endulenge oF — Patennerenr— =
Mans. Cecrasrly orb ner heb ; axb, ae mn bw ; ; Fh — __
CA _Aayway re FaTrenvce — Sesechies gant? — Sch tal Far

BRORPRTRETTE OY arcane

Questzans Foc wirwess

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+

1. Drp Tshn Vewi2elos Kua oF omy plens_ te__Twrecnwce covteabeun?

L. OLD Sahn Venizels svbply you with avy of tHe caurcabawD?
' Dro Soha VYenlzees help, Make plans Or Aro FH Ths Arrempet Tu

 

 

 

 

 

 

 

 

 

 

Eurreavee ContraA Bane 2 z . _—

Were v “John Venizelos avy courra’ __
>» When P wer J Feieno moven rnp * rhe Avoress on |
The Gex Se ene. _ Eee a “Fairer vio?

 

 

ifs rs my Uvoecds Tayorn4 aE STOTT: “ contAcr®, p50 Not wee mov

Eufo Thar AOorest Unsrl eno BC MArchy 2916 a Se ae
Lzir_chashe SES. nop coin-2017-00188-—28- ode —

 

 

 

 

 
 

ZI weelo Aisa Ine To CALL

 

 

 

bD-H.O. STAT emeer PA be lof 2 ¥ .

STATEMENT OF JOHN VENIZELOS

This statement is offered with regard to the allegation that | attempted to introduce contraband into the
institution.

On June 7, 2016, two other inmates were placed in SHU in connection with the contraband allegation.
On June 8, I was placed in the SHU with respect to the allegation. On June [6, 1 was informed that the matter
had been referred for prosecution. Qn September 13, | was informed that prosecution was declined. However,
not until 4-2 8- 2016 did I receive an incident report. In this way, staff violated policy. .P.S, 5270.09
(“ordinarily receive the incident report within 24 hours of staff becoming aware of your involvement in the
incident”); id. (investigation begins “[a]fter you reccive an incident report"). Given the lack of any legitimate
institutional need for the delay, this effort to gin up a charge also clearly violates my rights.

As] understand it, the basis for the charge is staff’s discovery of a box inside a larger box received at the
institution on or about June 7. Specifically, reportedly affixed to the smaller box is a shipping label that (a) lists
my father as the sender and a party in Philadelphia unknown to me as the recipient and (b) shows that shipment
occurred in February 2016, inside that smaller box (inside the larger box) staff reportedly found three cellular
phones and an MP3 player.

Among the things about which the BOP has no known direct evidence are: (a) what was contained In the
smatler box when it was shipped in February; (b) who the addressee on the smatier box Jabel is; (c) who
received the box in February; (d) where the box was stored between February and June; (¢) who possessed/had
access to the box between February and June; (f) when the phones and/or MP3 player were purchased, as weil
as where and by whom; (g) to the extent there is data on the MP3 played (for example, music), who placed it
there; (h) who placed the phones and/or MP3 player into the box, or when that individual(s) did so; (i) who
plnoed the smaller box inside the larger box, or when thet individual(s) did so; (J) who received the larger box
when it was sent from the institution; or (k) who returned the larger box to the institution.

In the absence of any direct evidence connecting me to the either the smaller box being used for the
items in the larger box or to the items the Institution discovered in the emaller box, the instant allegation
represents pure supposition. Experience suggests that staff will attempt to justify the charge by claiming it is
supported by “the greater weight of the evidence,” namely the adverse inferences staff seeks to draw. However,
as the foregoing demonstrates, such a claim is without merit. Indeed, it is belied by the fact that numerous,
gennane questions exist more than three months after the institution received the larger box and initiated en
investigation (that presumably included MDC Philadelphia SIS staff given their proximity to the
addresses/addressees on the box labels).

In addition to the ebove, it is particularly troubling that | have received an incident report while one of
the other two people placed in SHU in connection with the matter did not. Specifically, that individual
reportedly made the piece of art contained in the larger bax and facilitated its being shipped to Philadelphia,
only to he ‘retumed to sender.’ It is unwarrantable that someone who played 2 role in creating the principal
vehicle by which the contraband items were shipped into the institution is not charged but I am.

[ request the opportunity to review the evidence, including the boxes‘and contraband items, and ask that
all evidence be preserved in the event of litigation.
Poe binret pnn py Peetat ge ye as A witness To rhe Fact = ord wor
Supply nim with ary cowrra band, Nor Bs0 S help, make On b9 of 4 Gberl Aim IN avy Way with

° oO

fat sess ost "== BOP POI 20H-06168 9

    

 
 

 
 

 

 
 

 

 

 

 

 
 

Coens oieneNG A Soalaadiiats| -nleinanias” cinydadickdialdagetiens.
ex (2.

John Venizelos
‘+: Reg.No. 80556-053
Fel Gilmer
P.O. Box 6000
‘Glenville, WV 26351-6000

Director, Office of Information Policy (OIP)

United States Department of Justice

Suite 11050 November 8, 2017
1425 New York Avenue, NW

Washington, DC 20530-0001

Certified Mail, Return Receipt of Merchandise

# 7826 BGIO 0800:4742c960017-0:5158

Re: FOIA Request No. 2017-06168
Dear Cirecter of IOP, PREEDOM OF INFORMATION ACT APPEAL -

John Venizelos does respectfully invoke the Pro-Se litigant's construction
standard rule, as proscribed by the UNited States Supreme Court. See Haines v.
Kerner, 404 U.S. 519-20, 92 S.Ct. 594 (1972).

AS A MATTER OF LAW

1) “The Freedom of Information Act (FOIA) requires federal agencies to disclose,
upon request, broad classes of agency records unless the recards are covered by the
statute's exemptions." Students Against Genocide v. bept.. of State, 257 F.3d: 828,
833, 347 U.S. App. D.c. 235 (D.c. Cir. £001) (citation omitted). In a FOIA action,
the defendant agency has "the burden of demonstrating that the withheld

documents [requested by the FOIA requester], are exempt from disclosure." Boyd v.
Dep't of Justice, 475 F.3d 381, 385, 374 U.S. App. D.C. 372 (D.c. Cir. 2007).
{citation omoitted).

2) Congress amended the FOIA resulting in its current content in 1966, with the
objective of promoting "full agency discslosure." Seé U.S. Dept, of Justice V,
Reporters Comm. for.the Press, 489 U.S. 749, 754, 109 S.Ct. 1468, 103 L.Ed. 2d
744 (1989). When an agency receives a request that reasonably describes such
records, the agency must make those records available to the requester: See Id.
@ 754-55. While there are nine (9) expressly delineated exemptions from compel 1] igs
disclosure, the dominant objective-of the act is disclosure, not secrecy. See
Dept. of Air Force v. Ross, 425 U.S. 352, 360-61, 96 S.Ct. 1592, 48 L.Bd.2d 11
(1976). The Supreme Court has explained this basic purpose as providing a way
for citizens to “know what their government is up to." See Reporters Comn., 489
U.S. at 773. :

3} The Supreme Court has stated that "FOIA is focused on the citizens right to be
informed about what their government is up to.” Computer Prof'ls For Soc.
Responsibility v. U.S. Secret Service, 72 F.3d 897, 904, 315 U.S. App. D.C. 258

(D.C. Cir. 1996) (Quoting Reporters Comm., 489 U.S. @ 773). Once the private
nature of a document has been established, whether or not disclésure of that
document is warranted, turns on the nature of that requested document and its
relationship to the basic purpose of the FOIA to open agency action to the light
of public scrutiny. See RéportersCGomm, ,489 U.S. 772 (Quoting Rose, 425 U.S. @
372). To defeat privacy interests the requester must:

a) Show that the public interests sought to be advanced is a significant one,
an interest more specific than having the information for its own sake, and; ;b);

-18

 
John Venizelos

12

November 8, 2017 . *

shows the information sought is Likely to advance that interest. Boyd, 87 -:
F.Supp. 3@ 73 (citation omitted). In determining what the government is up to,
the relevant public interest is not to find out what the substance of an agency
investigation is, but rather the focus is on the “Conduct” of the agency that
performed the investigation.

4) The FOIA “requires” that any reasonable segregable portion of a record shall be
provided to any person requesting such record after deletion of the portions
which are exempt .under this subsection, 5 U.S.C. § 552(b). "The focus of the

FOIA is information, not documents, and an agency cannot justify withholding

an entire document simply by showing that it contains some exempted “makbriaal!""
Mead Data Centi Inc. v, U.S. Dept. of Air Foroe, 566 F.2d 260, 184 U.S. App.

D.C. 350 (D.C. Cir. 1977), my

5) As with all FOIA exemptions the government bears the burden of proving that
requested records are properly withheld. -Accardingly, the obligation to prepare a
detailed Vaughn index applies here fully, and the agency must "show specifically
and clearly ‘that the regiested materials fall. into the category of documents"
that congress has exempted from mandatory disclosure. Hayden V. NSA, 608 F.2d
1381, 1390 (D.C. Cir. 1979), cert. denied, 446 U.S. 937 (1980); see also
Founding Church of Scientology of Wash. v. NSA, 610 F.2d 824, 830 (D.C. Cir.
1979). ,

AS_A MATTER OF FACT -

SWORN AFFIDAVIT OF JOHN VENIZELOS
State of West Virginia) ss:)
County of Gilmer ) °

John Venizelos, being first duly sworn Geposes and says that:

6) Qn 7/22/2017 I, John Venizelos filed a FOIA requesting all documents related to
BOP Incident Report Numbers 2900888 and 2859738.

7) On 9/21/2017 Matthew W. Mellady from the Mid-Atlanatic Regional office, 302
Sentinel Drive, Suite # 200, Annapolis Jct, MD, 20701, FOIA Request No. 2017-06168,
determined after careful review that staff located 49 pages of responsive récords,
which were forewarded to this office for a release determination. aiftervearé fil
review this office determined that :6 pages are appropriate for release in fatt;

, 10 pages must be withheld in their entirety. Furthermore this office stated
“Pursuant to the F.O.1.A. 5 U.S.C. § 552 records were redacted or withheld in
full from disclosure to you under the following exemptions: (B}(5}, (B)(6), (B)
(7)(C), (B}(2)(E) and (B)(7)(F). An explanation of FOIA exemotions is attached."

See Attached Response,
8) I have always “claiméd‘actual innocence as it relates:to all charges in this
Disciplinary Proceeding... .

9) I respectfully demand the 10 pages that were withheld in their entirety to be
provided, not in part, but only in whole. I was able to view my Central File.
After careful review I was ablé to factually:determine that the pages being
withheld are in fact all exculpatory evidence: (A) phone call transcripts between

-2-

 
  

 

John Venizelos
Page Three
November , 2017

my father and I that factually prove our conversation never involved talk of
"shipping", "purchasing" or "introducing any contraband." This spetfiftcephone .
conversation was used against me in a misleading manner, (B) TRanscripts

from S.I.S. J/ Tomlinson interview with Michaél Herling conducted on 9/13/16.
During the interview Mr. Herlihy "cleent¥!" tells S.I.S. Tech. J. Tomlinson
that I, John Venizelos, was tnot" involved in his admitted misconduct, (C)}

The fact that the contraband was actually found in a box that listed the return
address to Mula Slinger, and iff fact was "not" found in the bdx:that was listed
to George Venizelos as the Sender, as the D.H.O. and.'S.I.S. wrongfully stated,
Moreover, the existance of the Mila Slinger box was never revedled ito John
Venizelos, (D) The S.I.S. J. Tomlinson's Investigative Report which cleariy shows
that I am innocent of all charges. This report was wrdngfully used against me
as evidence, and (E) The photographs of the envelope where the alleged Suboxone
was found. The envelope listed the Registration Number of another inmate. The
envelope factually proves that the alleged Suboxone did not “belong!t to

John Venizelos.

10) !D.H.O. Mr. Bittenbender. and S.I.S. Tech. J. Tomlinson committed the following.
misconduct knowingly, willfully, with malice, and have intentionally concealed
their misconduct icausing John:.Venizelos substantial prejudice and harm.

(A) During all three (3) D.H.OoO. hearings that took place on 6/17/16, 7/18/16, and
8/1/16 D.H.O. Bittenbender intentionally and wrongfully statedéthaitthbe
Registration Number 31889-160:ithat was found on the envelope containing the
alleged Suboxone was a ficticious Registration Nimber that belonged to a
ficticious inmate inmate that never existed. (See attachment A). On 8/8/17 during my
rehearing it was:factually proven that the inmate Registration Number 31869-160
found on the envelope containing the Alleged Subamnmes and didiintfatt belong
to a real inmate who was incarcerated at FCI-Schuylkill the entire time, (B)

On 9/28/16 S.I.S. Tech. J: Tomlinson stated in Section 11 of the Incident Report
# 2900888 (See attachment B) that "I, John Venizelos, was responsible for obtaining
the cell phones and: other contraband and having it delivered to Herlihy's contact
on the street." On 9/21/17 I received partial documents related to these charges.
The photos factually prove my father George Venizelos did "not" send anything

to Herlihy's contact, Rob Taylor, who DHO Bittenbender found to be "Herlihy's
source in the community," and that another box existed with the return address
Mula Slinger, 1165 Sactuary Pkwy, Alolaretta, GA, 30009. The Mula Slinger box

is the box that contained the cell pphones and other contraband. :'This is clearly
misconduct and purposely concealing exculpatory evidence, (C) Qn 10/11/16, I
went in front of D.H.O. Bittenbender as it relats to Incident Report # 2900888.
At this time I presented a written statement (see attachment C) that clearly
asks to see the evidence and asks numerous questions about the evidence. The
D.H.O. ignored my statement and found me guilty. Alarmingly, the D.H.O. used

the Eppuiptatory’ photoes and the S.I.S. Investigative Report that both
factually prove that the cell phones and contraband were "not" found in the box

with the name George Venizelos on it, to find me guilty (See attachment D),(D)
D.H.O. Bittenbender also misstatéd in his Fectual Findings (See attachment D,
page 3) that "received along with sealed contents a cellphone", Sée FOIA .~'= ‘=
(Exhibit E) >that factually proves the George Venizelos BOX WAS “not" sealed,

(E) D.H.O. Bittenbender also misstated on page 4 of Exhibit D- that I John

-3-

 
 

-——— qermmentcilcilieliiia: Segall Plnliithdlides? aingiecesbi Waareieas 9

November , 2017

Venizelos "bypassed staffs ability to effectively monitor his call." See Exhibit

F that factually proves the call was indeed monitoréd,and (F) On June 10, 2016,
S.I.S. Tech. Tomlinson wrote a memorandum stating that he tested the suspected
Suboxone, see Exhibit F. The issue here deals with the chain of custody form, -

see Exhibit G, that factually proves the evidence was never tested or released

to S.I.S. Tomlinson . As a matter of fact the last entry shows the evidence was put
in the "drop box" on 6/8/16 at 7:30 PM and never released to anyone after 6/8/16.
There is no evidence to support anything was "tested".

11) When opening an agency action to the light of: public scrutiny, in determining
what the government is up to, the relevant public interest is not to find out
what the substance of an agency investigation is but rather the focus is on the
“conduct" of the agency that performed the investigation. D.H.O. Bittenbender and
S.I.S. Tomlinson both work for the government, and both committed egregious
misconduct and théir misconduct is in the public interest.

12) A full denial to provide all 10 pages of exculpatory evidence in their
entirety without a valid reason..is unacceptable by law. Furthermore, here the
investigation is over, not ongoing, amd a partieuiarized need outweighs the need
for secre¢y, the material is needed to avoid'an injustice in another. -- .
proceding, that the need for disclosure is greater than the need for continued
secrecy, the requested documents: are structured to cover only material so needed,
is needed to correct a miscarriage and ‘manifest injustuée, and to vacate a
wrongfully imposed sanction.

Page Four ) G2 \
. \D

CONCLUSION

Please provide (1) All 10 pages of exculpatory evidence in whole not
redacted, (2} A complete Vaughn Index (See Vaughn v. Rosen, and (3)
All complaints and all dispositions related to the complaints.that were filed
against D.H.O. Bittenbender:and S.I.S, Tech. Tomlison throughout their F.B.0.P.
careers.

I, John Venizelos, hereby certify under penalty of perjury (28 U.S.C. § 1746)
that all of ‘the foregoing is true and correct to the best of my belief and knowledge.

Executed on this |] _, day of November, 2017. |

 

J V zelos

Respectfully submitted,

 

Dated this |, day of November, 2017. |_
ohn" Venizelos

Reg.No. 80556-053
FCI-Gilmer

P.O. Box 6000
Glenville, WV 26351-6000

 
